Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,968,407. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward nearly identical gasifier structures..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the guide surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsangaris (US 2008/0209807).
Regarding claims 1-4, Tsangaris discloses a pyrolysis gasifier, comprising: 
a tubular body (see tubular shaped chamber 2200 in Fig. 6, for example) configured to receive and pyrolyze a combustible waste (via inlet 2204); 
a bottom door (such as floor 2270) disposed below the tubular body to selectively seal the tubular body (floor comprises air inlets connected to airboxes 2272, 2274 and 2276 which can be opened and closed) ; 
a main frame supporting the tubular body (see Fig. 48 which illustrates a frame holding up the pyrolysis/gasification chamber); 
a base frame supporting the bottom door (see Fig. 8 which illustrates a structure which supports floor/door); 
an automatic ash processor (such as rams, depicted in Fig. 79) configured to, while traveling in one direction, push and remove ash remaining on the bottom door after pyrolysis of the combustible waste (see Fig. 79 which illustrates movement of the rams which push material from the door/floor); and 
a guide frame supporting the automatic ash processor and configured to guide the travel of the automatic ash processor (see Fig. 48 which illustrates a frame which supports rams and gears of the rams). 
Tsangaris further discloses a rack gear frame connected to and supported on anyone of the main frame, the base frame and the guide frame (see annotated Fig. 51 below which illustrates gears that are part of the guide frame which supports the gears), and provided with a rack gear formed on an upper surface thereof (upper surface comprises a conveyor connected to the gears, see Fig. 48 and annotated Fig. 51 below), wherein the automatic ash processor includes a driving gear (as depicted in annotated Fig. 51 below) configured to engage with the rack gear, and a driving member connected to the driving gear to apply a rotational force to the driving gear (see paragraph 498 which discloses a multiple non-concentric gear system comprising a motor which drives one of the gears which turns the other gear via a chain conveyor). 


    PNG
    media_image1.png
    918
    1249
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    936
    852
    media_image2.png
    Greyscale

Regarding claim 5, Tsangaris further discloses the automatic ash processor further includes a push plate provided at a front portion thereof and configured to push out ash so that when the automatic ash processor travels along the guide frame, the ash accumulated on the bottom door is pushed by the push plate and removed from the bottom door (as mentioned above, Tsangaris discloses a ram which pushes the solid material off the door/floor). 
Regarding claim 12, Tsangaris further discloses the bottom door includes a door body, an air pocket provided inside the door body and configured to collect an air, an air supply duct connected to the air pocket and configured to provide a passage for supplying an air to the air pocket, and a blower fan connected to an end of the air supply duct and configured to supply an ambient air to the air pocket, at least a portion of the air supply duct composed of an extendible/retractable bellows tube (see Fig. 8 which illustrates air boxes and see Fig. 63 which also illustrates air boxes and indicates how they supply air through passages via a blower fan to the gasifier). 

Allowable Subject Matter
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6 and 7, the closest prior art, Tsangaris, teaches a structure on the bottom of the gasifier which would prevent modification in the way that is claimed in claim 6.  More specifically, the lifting means of claim 6 would not be added to Tsangaris as such a modification would interfere with the function of the air boxes of the floor/door 2270.
Regarding claims 13 and 14, the prior art neither teaches or suggests a circulating coolant from a coolant supply pipe which is connected to a cableveyor that is configured to be deformed due to up and down movement of the door body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725